Case 2:20-cv-03302-MWF-E Document 23 Filed 07/20/20 Page 1 of 1 Page ID #:126
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.        CV 20-3302 MWF (Ex)                                        Date: July 20, 2020
Title       Nehemiah Kong ~v~ PCG San Clemente LP, et al.


Present: The Honorable:       MICHAEL W. FITZGERALD, United States District Judge


                    Rita Sanchez                                       Not Reported
                    Deputy Clerk                                 Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings (IN CHAMBERS):            COURT ORDER

      In light of the Notice of Settlement [22] filed July 10, 2020, the Court sets a
hearing on Order to Show Cause Re Dismissal for September 14, 2020 at 11:30
a.m. If a stipulated dismissal is filed prior to this date, the matter will be taken off
calendar and no appearances are needed. All other hearings and deadlines are
hereby vacated.

        IT IS SO ORDERED.

                                                                         Initials of Preparer: RS/sjm




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
